Registration No. 33-23223 File No. 811-5582 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 37[X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940[X] Amendment No. 36[X] OPPENHEIMER CASH RESERVES (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices)(Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OppenheimerFunds, Inc. Two World Financial Center, 225 Liberty Street New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): []immediately upon filing pursuant to paragraph (b) [X]on November 21, 2012, pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) []on pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) []on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [X]This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment No. 37 (the “Amendment”) to the Registrant’s Registration Statement on Form N-1A (File No. 811-5582) (the “Registration Statement”) incorporates by reference Parts A, B and C to the Registration Statement filed on August 23, 2012 in connection with Post-Effective Amendment No. 36.This Amendment is being filed for the sole purpose of designating November 21, 2012 as the new effective date for Post-Effective Amendment No. 36 filed on August 23, 2012. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 18th day of October, 2012. Oppenheimer Cash Reserves By: William F. Glavin, Jr.* William F. Glavin, Jr., President, Principal Executive Officer and Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date William L. Armstrong* Chairman of the Board of Trustees October 18, 2012 William L. Armstrong William F. Glavin, Jr.* President, Principal October 18, 2012 William F. Glavin, Jr. Executive Officer and Trustee Brian W. Wixted* Treasurer, Principal October 18, 2012 Brian W. Wixted Financial and Accounting Officer Edward L. Cameron* Trustee October 18, 2012 Edward L. Cameron Jon S. Fossel* Trustee October 18, 2012 Jon S. Fossel Sam Freedman* Trustee October 18, 2012 Sam Freedman Richard F. Grabish* Trustee October 18, 2012 Richard F. Grabish Beverly L. Hamilton* Trustee October 18, 2012 Beverly L. Hamilton Victoria J. Herget* Trustee October 18, 2012 Victoria J. Herget Robert J. Malone* Trustee October 18, 2012 Robert J. Malone F. William Marshall, Jr.* Trustee October 18, 2012 F. William Marshall, Jr. Karen L. Stuckey* Trustee October 18, 2012 Karen L. Stuckey James D. Vaughn* Trustee October 18, 2012 James D. Vaughn *By:/s/ Mitchell J. Lindauer Mitchell J. Lindauer, Attorney-in-Fact
